Title: To Thomas Jefferson from Joseph T. Scott, 30 November 1807
From: Scott, Joseph T.
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philada.Nov. 30th 1807N. Ft. Str. No. 251
                        
                        I send you the inclosed geographical description of the States of Maryland and Delaware Yet I do not know
                            that is worthy of your acceptance I pray you receive it from me as a mark of my high respect I intend going through the
                            whole of the States and Territories in like manner They will make about twenty vol. such as the present Pennsylvania I
                            have published but whether I forwarded you one I do not really recollect. I am about publishing a second edition which
                            will be much improved and enlarged.
                        Washington’s life has been for some length of time ready for the press but misfortunes which have arisen from
                            a misplaced confidence in the honesty of some men here prevented the publication I flatter myself I have done you justice
                            in it 
                  I am Sir with great respect Yours Sincerely
                        
                            Joseph Scott
                            
                        
                    